Giegerich, J.
This motion to vacate the order of arrest of the defendant in an action for a divorce is based upon several grounds, the first being that no complaint has been served, nor does the complaint form a part of the papers on which the order of arrest was granted. The plaintiff’s attorney contends that section 557 of the Oode of Civil Procedure dispenses with the necessity of a complaint and authorizes such an order upon an affidavit simply. I am compelled to take a different view of the effect of this section. It specifically refers to section 550, under which it is admitted this order was obtained, and which provides that “a defendant may also be arrested in an action wherein the judgment demanded requires the performance of an act,” etc. What the judgment demanded is can only be determined from the complaint, which is not yet in existence, so far as appears. Eo au*332thorities are presented, on either side and I have not been able to find any under section 550. The case of Engelhardt Co. v. Benjamin, 2 App. Div. 91, decided under subdivision 4 of section 549, is, however, somewhat analogous. It was there said: “ The Code gives the right to the remedy under this subdivision ‘ where it is alleged in the complaint that the defendant was guilty of a fraud.’ It is difficult to see how the court can learn what is alleged in the complaint when there is no complaint.” See also to same effect Lawrence v. Foxwell, 4 Civ. Pro. 351; Straus v. Kreis, 6 id. 77, and Shidlovsky v. Cashman, 20 Misc. Rep. 404. To be sure, the summons, which is a part of the moving papers, states that the action is for an absolute divorce, and thei affidavit shows that the securing of alimony is one of the chief objects of the action; still, a demand for alimony is not an essential part, although it is a very usual part, of the judgment demanded in such an action. If the court cannot, from an affidavit, anticipate what is to he “ alleged in the complaint,” neither can it anticipate what judgment is to he demanded. The motion must he granted, but without costs.
Motion granted, without costs.